

116 S2564 IS: Second Lieutenant Richard W. Collins III Memorial Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2564IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend titles 10 and 38, United States Code, to make certain improvements to benefits for
			 survivors of deceased graduates of the Reserve Officers’ Training Corps,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Second Lieutenant Richard W. Collins III Memorial Act. 2.Death gratuity for ROTC graduates (a)In generalSection 1475(a)(4) of title 10, United States Code, is amended by adding ; or a graduate of a reserve officers' training corps who has yet to receive a first duty assignment; or at the end.
 (b)Effective dateThe amendment made by subsection (a) applies to deaths on or after May 1, 2017. 3.Casualty assistance for ROTC graduates (a)In generalSection 633 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note) is amended by adding at the end the following new subsection:
				
 (c)ROTC graduates treated as membersFor purposes of this section, a graduate of a reserve officers' training corps who dies before receiving a first duty assignment shall be treated as a member of the Armed Forces who dies while on active duty..
 (b)Effective dateThe amendment made by subsection (a) applies to deaths on or after May 1, 2017. 4.Servicemembers' Group Life Insurance for ROTC graduates (a)In generalSection 1967(a)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (D)Any graduate of a reserve officers' training corps who has not received a first duty assignment.. (b)Effective dateThe amendment made by subsection (a) applies to deaths on or after May 1, 2017.